Exhibit 10.1


DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
         This Director and Officer Indemnification Agreement, dated as of [l],
2020 (this “Agreement”), is made by and between Crestwood Equity GP LLC, a
Delaware limited liability company (the “Company”), and [l] (“Indemnitee” ).
RECITALS:
WHEREAS, the Company is the general partner of Crestwood Equity Partners LP, a
Delaware limited partnership (the “Partnership”), and Indemnitee is a
[director/officer] of the Company;
WHEREAS, Section 4.1 of the First Amended and Restated Limited Liability Company
Agreement, as amended of the Company (the “LLC Agreement”) provides that the
business and affairs of the Company shall be managed by or under the direction
of the Board of Directors of the Company.
WHEREAS, significant authority with respect to the management of the Company
and, accordingly, the Partnership, has been delegated to the officers of the
Company.
WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interest of the Company and
that the Company therefore should seek to assure such person that
indemnification and insurance coverage is available;
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;
WHEREAS, Indemnitee is a director or officer of the Company and does not regard
the protection afforded to him or her by Delaware law and the LLC Agreement as
adequate, and his/her willingness to serve in such capacity is predicated, in
substantial part, upon (1) the Company’s willingness to provide protection to
him/her pursuant to express contract rights providing for the Company to
indemnify him/her in accordance with the principles reflected above, to the
fullest extent permitted by Delaware law, and (2) the other undertakings set
forth in this Agreement; and
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director or officer of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of formation or the LLC Agreement (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change-in-control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for (1) the indemnification of and the advancement
of Expenses (as defined in Section 1(h) below) to Indemnitee as set forth in
this Agreement and (2) the continued coverage of Indemnitee under the Company’s
directors’ and officers’ liability insurance policies; and
WHEREAS, in light of the considerations referred to in the preceding recitals,
it is the Company’s intention and desire that the provisions of this Agreement
be construed liberally, subject to their express terms, to maximize the
protections to be provided to Indemnitee hereunder.




1

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to continue to provide services to the Company, the parties hereby agree as
follows:
AGREEMENT:
1.     Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:
(a)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
(b)    “Beneficial Owner” has the meaning given to the term “beneficial owner”
in Rule 13d-3 under the Exchange Act.
(c)    “Change in Control” means the occurrence after the date of this Agreement
of any of the following events:
(i)    The Company ceases to be controlled by Crestwood Holdings or one or more
Affiliates of Crestwood Holdings and a majority of the Board of Directors of the
Company thereafter ceases to be comprised of Incumbent Directors;
(ii)    The consummation of a reorganization, merger or consolidation of the
Partnership or sale or other disposition of all or substantially all of the
consolidated assets of the Partnership (a “Partnership Transaction”) immediately
after which the voting power of the equity securities of the Partnership
outstanding immediately prior to such Partnership Transaction do not continue to
represent (either by remaining outstanding or by being converted into equity
securities having voting power in the entity surviving, resulting from, or
succeeding to all or substantially all of the Partnership’s consolidated assets
as a result of such Partnership Transaction or any parent of such entity) at
least 50% of the combined voting power of the then outstanding equity securities
of (A) the entity surviving, resulting from, or succeeding to all or
substantially all of the Partnership’s consolidated assets as a result of such
Partnership Transaction or (B) any parent of any such entity (including, without
limitation, an entity which as a result of such transaction owns the Partnership
or all or substantially all of the Partnership’s assets either directly or
through one or more subsidiaries); or
(iii)        The occurrence of any of the following events while the Company is
controlled by Crestwood Holdings or one or more Affiliates of Crestwood
Holdings:
(A)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) is or becomes the Beneficial Owner of 50% or
more of the combined voting power of the then-outstanding Voting Securities of
Crestwood Holdings; provided, however, that the following acquisitions will not
constitute a Change in Control: (1) any acquisition of Voting Securities of
Crestwood Holdings directly from Crestwood Holdings that is approved by a
majority of the Incumbent Crestwood Holdings Directors; (2) any acquisition of
the Voting Securities of Crestwood Holdings by Crestwood Holdings or an
Affiliate of Crestwood Holdings; or (3) any acquisition of Voting Securities of
Crestwood Holdings by the trustee or other fiduciary holding securities under
any




2

--------------------------------------------------------------------------------




employee benefit plan (or related trust) sponsored or maintained by Crestwood
Holdings or any Affiliate of Crestwood Holdings;
(B)    A majority of the Management Committee of Crestwood Holdings ceases to be
comprised of Incumbent Crestwood Holdings Directors;
(C)    The consummation of a reorganization, merger or consolidation of
Crestwood Holdings or sale or other disposition of all or substantially all of
the consolidated assets of Crestwood Holdings (each, a “Business Combination
Transaction”) immediately after which the Voting Securities of Crestwood
Holdings outstanding immediately prior to such Business Combination Transaction
do not continue to represent (either by remaining outstanding or by being
converted into equity securities having voting power in the entity surviving,
resulting from, or succeeding to all or substantially all of Crestwood Holdings’
consolidated assets as a result of such Business Combination Transaction or any
parent of such entity) at least 50% of the combined voting power of the then
outstanding equity securities having voting power in (1) the entity surviving,
resulting from, or succeeding to all or substantially all of Crestwood Holdings’
consolidated assets as a result of such Business Combination Transaction or (2)
any parent of any such entity (including, without limitation, an entity which as
a result of such transaction owns Crestwood Holdings or all or substantially all
of Crestwood Holdings’ assets, either directly or through one or more
subsidiaries); or
(D)    The Company, or one or more Affiliates of Crestwood Holdings, ceases to
be the general partner of the Partnership.
(d)    “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or (ii) any threatened, pending or completed inquiry, hearing or
investigation, whether made, instituted or conducted by the Company or any other
person, including any federal, state or other governmental entity, that
Indemnitee determines might lead to the institution of any such claim, demand,
action, suit, proceeding or alternative dispute resolution mechanism.
(e)    “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.
(f)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.
(g)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)    “Expenses” means any and all expenses, including attorneys’ and experts’
fees, court costs, transcript costs, travel expenses, duplicating, printing and
binding costs, telephone charges,




3

--------------------------------------------------------------------------------




and all other costs and expenses incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to investigate, defend, be a witness in or participate in (including
on appeal), any Claim. Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Claim, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and (ii) for purpose
of Section 5 only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee unless otherwise provided for herein. The parties agree that
for the purposes of any advancement of Expenses for which Indemnitee has made
written demand to the Company in accordance with this Agreement, all Expenses
included in such demand that are certified by affidavit of Indemnitee’s counsel
as being reasonable shall be presumed conclusively to be reasonable.
(i)    “Incumbent Crestwood Holdings Directors” means the individuals who, as of
the date hereof, are members of the Management Committee of Crestwood Holdings
Partners, LLC (“Crestwood Holdings”), and any individual becoming a member of
the Management Committee of Crestwood Holdings subsequent to such date whose
election or appointment, was approved by a vote of a majority of the then
Incumbent Crestwood Holdings Directors (either by a specific vote or by approval
of the proxy statement of Crestwood Holdings in which such person is named as a
nominee for director, without objection to such nomination).
(j)    “Incumbent Directors” means the individuals who, as of the date hereof,
are directors of the Company, and any individual becoming a director of the
Company subsequent to such date whose election, nomination for election by the
Company’s members, or appointment, was approved by a vote of a majority of the
then Incumbent Directors (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination).
(k)    “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or Crestwood Holdings or as a director, officer, employee, member,
manager, trustee or agent of any other corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, as to which Indemnitee is or was serving at the request of the
Company or Crestwood Holdings as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee’s status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status. In addition to any service at the actual
request of the Company, for purposes of this Agreement, Indemnitee shall be
deemed to be serving or to have served at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of another entity
or enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee or agent of such entity or enterprise and (i) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (ii) such




4

--------------------------------------------------------------------------------




entity or enterprise is or at the time of such service was an employee benefit
plan (or related trust) sponsored or maintained by the Company or a Controlled
Affiliate, or (iii) the Company or a Controlled Affiliate directly or indirectly
caused or authorized Indemnitee to be nominated, elected, appointed, designated,
employed, engaged or selected to serve in such capacity.
(l)    “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim.
(m)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation, limited liability company, and/or
partnership law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company (or any Subsidiary of the Company) or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party to the Indemnifiable
Claim giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
(n)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including all interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.
(o)    “Person” means an individual, corporation, firm, limited liability
company, partnership, joint venture, estate, trust, unincorporated organization,
association, government agency or political subdivision thereof or other entity
and includes the meaning set forth in Sections 13(d) and 14(d) of the Exchange
Act.
(p)    “Subsidiary” of a Person means a corporation, partnership, limited
liability company or other entity in which such Person owns directly or
indirectly more than 50% of the outstanding shares of voting stock or other
voting interest.
(q)    “Voting Securities” means the securities entitled to vote generally in
the election of directors or persons who serve similar functions.
2.    Service to the Company. Indemnitee agrees to [serve/continue to serve] as
a director or officer of the Company for so long as Indemnitee is duly elected
or appointed or until Indemnitee tenders [his/her] resignation or is no longer
serving in such capacity. This Agreement shall not be deemed an employment
agreement between the Company (or any of its Subsidiaries or Controlled
Affiliates) and Indemnitee. Indemnitee specifically acknowledges that [his/her]
[employment with/service to] the Company or any of its Subsidiaries or
Controlled Affiliates is at will and the Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written agreement between Indemnitee and the Company (or any of its
Subsidiaries or Controlled Affiliates), or other applicable formal severance
policies duly adopted by the Board or, with respect to service as a director or
officer of the Company, by the Company’s Constituent Documents or Delaware law.
This Agreement shall continue in force after Indemnitee




5

--------------------------------------------------------------------------------




has ceased to serve as a director or officer of the Company or, at the request
of the Company, or any of its Subsidiaries or Controlled Affiliates, as provided
in Section 12 hereof.
3.    Indemnification Obligation. Subject to Section 7 and Section 8 of this
Agreement, the Company shall indemnify, defend and hold harmless Indemnitee, to
the fullest extent permitted by the laws of the State of Delaware in effect on
the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification, against any and all
Indemnifiable Claims and Indemnifiable Losses.
4.    Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Indemnifiable Claim to which
there are no further rights of appeal, of any and all Expenses relating to,
arising out of or resulting from any Indemnifiable Claim actually and reasonably
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred by Indemnitee.‎ Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Without limiting the generality or effect of the foregoing, within five business
days after any request by Indemnitee, the Company shall, in accordance with such
request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses. In connection with any
request for Expense Advances, Indemnitee shall not be required to provide any
documentation or information to the extent that the provision thereof would
undermine or otherwise jeopardize attorney-client privilege. In connection with
any request for Expense Advances, Indemnitee shall execute and deliver to the
Company an undertaking (which shall be accepted without reference to
Indemnitee’s ability to repay the Expense Advances), in the form attached hereto
as Exhibit A, to repay any amounts paid, advanced, or reimbursed by the Company
for such Expenses to the extent that it is ultimately determined, following the
final disposition of such Claim, that Indemnitee is not entitled to
indemnification hereunder. Indemnitee’s obligation to reimburse the Company for
Expense Advances shall be unsecured and no interest shall be charged thereon.
5.    Indemnification for Expenses in Enforcing Rights. Without limiting the
generality or effect of the foregoing and to the fullest extent allowable under
applicable law, the Company shall also indemnify against and, if requested by
Indemnitee, shall advance to Indemnitee subject to and in accordance with
Section 3, any and all Expenses actually and reasonably paid or incurred by
Indemnitee or which Indemnitee determines are reasonably likely to be paid or
incurred by Indemnitee in connection with any Claim made, instituted or
conducted by Indemnitee for (a) indemnification or reimbursement or advance
payment of Expenses by the Company under any provision of this Agreement, or
under any other agreement or provision of the Constituent Documents now or
hereafter in effect relating to Indemnifiable Claims, and/or (b) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless in each case of whether Indemnitee ultimately is determined
to be entitled to such indemnification, reimbursement, advance or insurance
recovery, as the case may be; provided, however, that Indemnitee shall return,
without interest, any such advance of Expenses (or portion thereof) which
remains unspent at the final disposition of the Claim to which the advance
related. Notwithstanding anything to the contrary herein, Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.




6

--------------------------------------------------------------------------------




6.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.
7.    Notification and Defense of Claims.
(a)    Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Indemnifiable Claim or Indemnifiable Loss for which
Indemnitee could seek Expense Advances, including a brief description (based
upon information then available to Indemnitee) of the nature of, and the facts
underlying, such Indemnifiable Claim or Indemnifiable Loss. If, at the time of
the receipt of such notice, the Company has directors’ and officers’ liability
insurance in effect under which coverage for such Indemnifiable Claim or
Indemnifiable Loss is potentially available, the Company shall give prompt
written notice of such Indemnifiable Claim or Indemnifiable Loss to the
applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company shall provide to Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Indemnifiable
Claim or Indemnifiable Loss, in each case substantially concurrently with the
delivery or receipt thereof by the Company. The failure by Indemnitee to timely
notify the Company of any Indemnifiable Claim or Indemnifiable Loss shall not
relieve the Company from any liability hereunder unless, and only to the extent
that, the Company did not otherwise learn of such Indemnifiable Claim or
Indemnifiable Loss and such failure results in forfeiture by the Company of
substantial defenses, rights or insurance coverage.
(b)    Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim at its own expense and, except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to Indemnitee. After notice from
the Company to Indemnitee of its election to assume the defense of any
Indemnifiable Claim, the Company shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Indemnifiable Claim
other than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ [his/her] own legal counsel in such
Indemnifiable Claim, but all Expenses related to such counsel incurred after
notice from the Company of is assumption of the defense shall be at Indemnitee’s
own expenses; provided, however, that if (i) Indemnitee’s employment of its own
legal counsel has been authorized by the Company, (ii) Indemnitee has reasonably
determined that there may be a conflict of interest between Indemnitee and the
Company in the defense of such Indemnifiable Claim, (iii) after a Change in
Control, Indemnitee’s employment of its counsel has been approved by the
Independent counsel, (iv) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict,
(v) the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, (vi) any such
representation by counsel chosen by the Company would be precluded under the
applicable standards of professional conduct then prevailing or (vii) the
Company shall not in fact have employed counsel to assume the defense of such
Indemnifiable Claim, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim) and all Expenses related to such
separate counsel shall be borne by the Company.




7

--------------------------------------------------------------------------------




8.    Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Indemnifiable Claim,
provided that documentation and information need not be so provided to the
extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with Section
9 below.
9.    Determination of Right to Indemnification.
(a)    Mandatory Indemnification; Indemnification as a Witness.
(i)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 3 to the fullest extent allowable by law, and no Standard of Conduct
Determination (as defined in Section 9(b)) shall be required.
(ii)    To the extent that Indemnitee’s involvement in an Indemnifiable Claim is
to prepare to serve and serve as a witness, and not as a party, the Indemnitee
shall be indemnified against all Indemnifiable Losses incurred in connection
therewith to the fullest extent allowable by law, and no Standard of Conduct
Determination (as defined in Section 9(b)) shall be required.
(b)    Standard of Conduct. To the extent that the provisions of Section 9(a)
are inapplicable to an Indemnifiable Claim that shall have been finally disposed
of, any determination of whether Indemnitee has satisfied any applicable
standard of conduct under Delaware law that is a legally required condition
precedent to indemnification of Indemnitee hereunder against Indemnifiable
Losses relating to, arising out of or resulting from such Indemnifiable Claim
and any determination that Expense Advances must be repaid to the Company (a
“Standard of Conduct Determination”) shall be made as follows:
(i)    if a Change in Control shall not have occurred, or if a Change in Control
shall have occurred but Indemnitee shall have requested that the Standard of
Conduct Determination be made pursuant to this clause (i), (A) by a majority
vote of the Disinterested Directors, even if less than a quorum of the Board,
(B) if such Disinterested Directors so direct, by a majority vote of a committee
of Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (C) if there are no such Disinterested Directors, by Independent
Counsel in a written opinion addressed to the Board, a copy of which shall be
delivered to Indemnitee; and
(ii)    if a Change in Control shall have occurred and Indemnitee shall not have
requested that the Standard of Conduct Determination be made pursuant to clause
(i), by Independent Counsel in a written opinion addressed to the Board, a copy
of which shall be delivered to Indemnitee.
Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.




8

--------------------------------------------------------------------------------




The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and Expenses incurred
by Indemnitee in so cooperating with the person or persons making such Standard
of Conduct Determination.
(c)    Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If (i) the person or
persons empowered or selected under Section 9(b) to make the Standard of Conduct
Determination shall not have made a determination within 30 days after the later
of (A) receipt by the Company of written notice from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, that is permitted under the
provisions of Section 9(e) to make such determination and (ii) Indemnitee shall
have fulfilled his/her obligations set forth in the first sentence of the last
paragraph of Section 9(b), then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person or
persons making such determination in good faith requires such additional time
for the obtaining or evaluation or documentation and/or information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Indemnifiable Claim.
(d)    Payment of Indemnification. If (i) Indemnitee shall be entitled to
indemnification hereunder against any Indemnifiable Losses pursuant to
Section 9(a), (ii) no Standard of Conduct Determination is legally required as a
condition to indemnification of Indemnitee hereunder against any Indemnifiable
Losses, or (iii) Indemnitee has been determined or deemed pursuant to Section
9(b) or 9(c) to have satisfied any applicable Standard of Conduct Determination,
then the Company shall pay to Indemnitee, within five business days after the
later of (A) the Notification Date in respect of the Indemnifiable Claim or
portion thereof to which such Indemnifiable Losses are related, out of which
such Indemnifiable Losses arose or from which such Indemnifiable Losses resulted
and (B) the earliest date on which the applicable criterion specified in clause
(i), (ii) or (iii) above shall have been satisfied, an amount equal to the
amount of such Indemnifiable Losses.
(e)    Selection of Independent Counsel for Standard of Conduct Determination.
If a Standard of Conduct Determination is to be made by Independent Counsel
pursuant to Section 9(b)(i), the Independent Counsel shall be selected by the
Board of Directors, and the Company shall give written notice to Indemnitee
advising [him/her] of the identity of the Independent Counsel so selected. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b)(ii), the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company advising it of the
identity of the Independent Counsel so selected. In either case, Indemnitee or
the Company, as applicable, may, within five business days after receiving
written notice of selection from the other, deliver to the other a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(m), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such




9

--------------------------------------------------------------------------------




objection is withdrawn or a court has determined that such objection is without
merit and (ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences and
clause (i) of this sentence shall apply to such subsequent selection and notice.
If applicable, the provisions of clause (ii) of the immediately preceding
sentence shall apply to successive alternative selections. If no Independent
Counsel that is permitted under the foregoing provisions of this Section 9(e) to
make the Standard of Conduct Determination shall have been selected within
30 days after the Company gives its initial notice pursuant to the first
sentence of this Section 9(e) or Indemnitee gives its initial notice pursuant to
the second sentence of this Section 9(e), as the case may be, either the Company
or Indemnitee may petition the Court of Chancery of the State of Delaware
(“Delaware Court”) to resolve any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person or firm selected by the Court
or by such other person as the Delaware Court shall designate, and the person or
firm with respect to whom all objections are so resolved or the person or firm
so appointed will act as Independent Counsel. In all events, the Company shall
pay all of the reasonable fees and expenses of the Independent Counsel incurred
in connection with the Independent Counsel’s determination pursuant to
Section 9(b).
(f)    Presumption and Defenses.
(i)    Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company may overcome such presumption only
by its adducing clear and convincing evidence to the contrary. Any Standard of
Conduct Determination that is adverse to Indemnitee may be challenged by
Indemnitee in the Delaware Court. No determination by the Company (including by
its directors or any Independent Counsel) that Indemnitee has not satisfied any
applicable standard of conduct shall be a defense to any legal proceedings
brought by Indemnitee to secure indemnification or reimbursement or advance
payment of Expenses by the Company hereunder or create a presumption that
Indemnitee has not met any applicable standard of conduct.
(ii)    Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner [he/she] reasonably believed to be in or not opposed to
the best interest of the Company if Indemnitee’s actions or omissions to act are
taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder..
(iii)    No Other Presumptions. For purposes of this Agreement, the termination
of any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a




10

--------------------------------------------------------------------------------




plea of nolo contendere or its equivalent, will not create a presumption that
Indemnitee did not meet any applicable standard of conduct or have any
particular belief, or that indemnification hereunder is otherwise not permitted.
(iv)    Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Indemnifiable Losses
incurred in defending against an Indemnifiable Claim in advance of its final
disposition) that it is not permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed. In connection with any such action
or any related Standard of Conduct Determination, the burden of proving such a
defense or that the Indemnitee did not satisfy the applicable standard of
conduct shall be on the Company.
(v)    Resolution of Claims. The Company acknowledges that a settlement or other
disposition short of final judgment may be successful on the merits or otherwise
for purposes of Section 9.1(a)(i) if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Indemnifiable
Claim to which Indemnitee is a party is resolved in any manner other than by
adverse judgment against Indemnitee (including, without limitation, settlement
or such action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise for purposes of Section 9.1(a)(i). The Company shall have
the burden of proof to overcome this presumption.
10.    Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:
(a)    indemnify or advance funds to Indemnitee for Expenses or Losses with
respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:
(i)    proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was not made in good faith or was frivolous); or
(ii)    where the Company has joined in or the Board has consented to the
initiation of such proceedings.
(b)    indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
(c)    indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
(d)    indemnify or advance funds to Indemnitee for Indemnitee’s reimbursement
to the Company or any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee from the sale of securities of
the Company, as required in each case under the Exchange Act (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in connection
with an accounting restatement of the Company or the payment to the Company of
profits arising from the purchase or sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act).




11

--------------------------------------------------------------------------------




11.    Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Indemnifiable Claim effected without the Company’s prior written consent;
provided, however, that if a Change in Control has occurred, the Company shall
be liable for indemnification of the Indemnitee for amounts paid in settlement
if an Independent Counsel has approved the settlement. The Company shall not be
liable to Indemnitee under this Agreement for any amounts paid in settlement of
any threatened or pending Indemnifiable Claim effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of Indemnitee, effect any settlement of any threatened or pending Indemnifiable
Claim in any manner that would impose any Losses on Indemnitee or to which
Indemnitee is, or could have been, a party unless such settlement solely
involves the payment of money and includes a complete and unconditional release
of Indemnitee from all liability on any claims that are the subject matter of
such Indemnifiable Claim. Neither the Company nor Indemnitee shall unreasonably
withhold its consent to any proposed settlement; provided that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.
12.    Duration. All agreements and obligations of the Company contained herein
shall continue during the period that Indemnitee is a director or officer of the
Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of a Controlled Affiliate) and shall continue
thereafter (i) so long as Indemnitee may be subject to any possible
Indemnifiable Claim (including any rights of appeal thereto) and (ii) throughout
the pendency of any proceeding (including any rights of appeal thereto)
commenced by Indemnitee to enforce or interpret [his/her] rights under this
Agreement, even if, in either case, [he/she] may have ceased to serve in such
capacity at the time of any such Indemnifiable Claim or proceeding.
13.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of formation, any other contract
or otherwise (collectively, “Other Indemnity Provisions” ); provided, however,
that (a) to the extent that Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, Indemnitee will be deemed
to have such greater right hereunder and (b) to the extent that any change is
made to any Other Indemnity Provision which permits any greater right to
indemnification than that provided under this Agreement as of the date hereof,
Indemnitee will be deemed to have such greater right hereunder. Except as set
forth in the proviso to the immediately preceding sentence, the Other Indemnity
Provisions shall not be taken into account in construing or applying the
provisions of this Agreement, which are intended to operate independently of the
Other Indemnity Provisions. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
14.    Liability Insurance and Funding. For the duration of Indemnitee’s service
as a [director/officer] of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending or possible Indemnifiable Claim, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. Upon request,
the Company shall provide Indemnitee with a copy of all directors’ and




12

--------------------------------------------------------------------------------




officers’ liability insurance applications, binders, policies, declarations,
endorsements and other related materials, and shall provide Indemnitee with a
reasonable opportunity to review and comment on the same. Without limiting the
generality or effect of the two immediately preceding sentences, the Company
shall not discontinue or significantly reduce the scope or amount of coverage
from one policy period to the next (i) without the prior approval thereof by a
majority vote of the Incumbent Directors, even if less than a quorum, or (ii) if
at the time that any such discontinuation or significant reduction in the scope
or amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed). In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director, or of the Company’s officers,
if Indemnitee is an officer (and not an a director) by such policy. The Company
may, but shall not be required to, create a trust fund, grant a security
interest or use other means, including a letter of credit, to ensure the payment
of such amounts as may be necessary to satisfy its obligations to indemnify and
advance expenses pursuant to this Agreement.
15.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee against other Persons (other than Indemnitee’s
successors), including any entity or enterprise referred to in clause (i) of the
definition of “Indemnifiable Claim” in Section 1(k). Indemnitee shall execute
all papers reasonably required and shall do everything that may be necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.
16.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Indemnifiable
Losses to the extent Indemnitee has otherwise actually received payment (net of
Expenses incurred in connection therewith) under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise (including from
any entity or enterprise referred to in clause (i) of the definition of
“Indemnifiable Claim” in Section 1(k)) in respect of such Indemnifiable Losses
otherwise indemnifiable by the Company hereunder.
17.    Binding Agreement; Successors and Assignment.
(a)    Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation, reorganization or otherwise to all or substantially all of the
business and/or assets of the Company (and such successor will thereafter be
deemed the “Company” for purposes of this Agreement), assigns, spouses, heirs
and personal and legal representative. The Company shall require and cause any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all, substantially all or a substantial part of
the business and/or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee and [his/her] counsel, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
(b)    Assignment. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or delegate this
Agreement or any rights or obligations




13

--------------------------------------------------------------------------------




hereunder except as expressly provided in Section 17(a). Without limiting the
generality or effect of the foregoing, Indemnitee’s right to receive payments
hereunder shall not be assignable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by Indemnitee’s will or by the
laws of descent and distribution, and, in the event of any attempted assignment
or transfer contrary to this Section 17(b), the Company shall have no liability
to pay any amount so attempted to be assigned or transferred.
18.    Notices. For all purposes of this Agreement, all communications,
including notices, consents, requests or approvals, required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof orally confirmed), or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next-day delivery
by a nationally recognized overnight courier service, addressed to the Company
(to the attention of the Secretary of the Company) and to Indemnitee at the
applicable address shown on the signature page hereto, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of changes of address will be effective only upon
receipt.
19.    Governing Law and Forum. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Delaware applicable to contracts made
and to be performed in such state without giving effect to the principles of
conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, and (d) waive, and agree not to plead or make, any claim that the
Delaware Court lacks venue or that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
20.    Validity. If any provision of this Agreement or the application of any
provision hereof to any Person or circumstance is held by a court of competent
jurisdiction to be invalid, unenforceable or otherwise illegal, the remainder of
this Agreement and the application of such provision to any other Person or
circumstance shall not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal shall be reformed to the extent, and only to
the extent, necessary to make it enforceable, valid or legal. In the event that
any court of competent jurisdiction or other adjudicative body shall decline to
reform any provision of this Agreement held to be invalid, unenforceable or
otherwise illegal as contemplated by the immediately preceding sentence, the
parties hereto shall take all such action as may be necessary or appropriate to
replace the provision so held to be invalid, unenforceable or otherwise illegal
with one or more alternative provisions that effectuate the purpose and intent
of the original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.
21.    Amendments and Waivers. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
wavier of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing




14

--------------------------------------------------------------------------------




waiver. Except as specifically provided herein, no failure to exercise or delay
in exercising any right or remedy hereunder shall constitute a waiver thereof.
No agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.
22.    Legal Fees and Expenses. It is the intent of the Company that Indemnitee
not be required to incur legal fees and or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement or in the event that
the Company or any other Person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
member or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. Without respect to whether
Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.
23.    Certain Interpretive Matters. Unless the context of this Agreement
otherwise requires, (a) “it” or “its” or words of any gender include each other
gender, (b) words using the singular or plural number also include the plural or
singular number, respectively, (c) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (d) the terms
“Article,” “Section,” “Annex” or “Exhibit” refer to the specified Article,
Section, Annex or Exhibit of or to this Agreement, (e) the terms “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation” (whether or not so expressed), and (f) the word “or” is disjunctive
but not exclusive. Whenever this Agreement refers to a number of days, such
number will refer to calendar days unless business days are specified and
whenever action must be taken (including the giving of notice or the delivery of
documents) under this Agreement during a certain period of time or by a
particular date that ends or occurs on a non-business day, then such period or
date will be extended until the immediately following business day. As used
herein, “business day” means any day other than Saturday, Sunday or a United
States federal holiday. The Section headings contained in this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
24.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.
[Signatures Appear On Following Page]




15

--------------------------------------------------------------------------------












IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.
 
 
 
 
 
 
CRESTWOOD EQUITY GP LLC
811 Main Street, Suite 3400
 Houston, Texas 77002
 
 
By:
 
 
 
 
Name
 
 
 
 
Title:
 
 
 
 
 
[DIRECTOR/OFFICER]
[ADDRESS]
[ADDRESS]
[ADDRESS]
[CITY, STATE, ZIP CODE]
  
 
 
 
 
 
[NAME]
 
 
 
 
 
 







16

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF UNDERTAKING TO REPAY ADVANCEMENT OF EXPENSES


[DATE]


[OFFICER(S) TO WHOM NOTICE IS DELIVERED]
Crestwood Equity GP LLC
811 Main Street, Suite 3400
Houston, Texas 77002


Re: Undertaking to Repay Advancement of Expenses.
Dear [ADDRESSEE]]:


This undertaking is being provided pursuant to that certain Indemnification
Agreement, dated [DATE], by and between Crestwood Equity GP LLC, a Delaware
limited liability company (the “Company”), and the undersigned as Indemnitee
(the “Indemnification Agreement”). Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Indemnification Agreement.
Pursuant to the Indemnification Agreement, among other things, I am entitled to
the advancement of Expenses paid or incurred in connection with Indemnifiable
Claims.
I have become subject to [DESCRIPTION OF PROCEEDING] (the “Proceeding”) based on
[my status as [an officer/[TITLE OF OFFICER]/a director] of the Company/alleged
actions or failures to act in my capacity as [an officer/[TITLE OF OFFICER]/a
director] of the Company.] This undertaking also constitutes notice to the
Company of the Proceeding pursuant to Section 7 of the Indemnification
Agreement. The following is a brief description of the [current status of the]
Proceeding:
[DESCRIPTION OF PROCEEDING]
Pursuant to Section 4 of the Indemnification Agreement, the Company can (a) pay
such Expenses on my behalf, (b) advance funds in an amount sufficient to pay
such Expenses, or (c) reimburse me for such Expenses. Pursuant to Section 4 of
the Indemnification Agreement, I hereby request an Expense Advance in connection
with the Proceeding. The Expenses for which advances are requested are as
follows:
[DESCRIPTION OF EXPENSES]
In connection with the request for Expense Advances [set out above/delivered to
the Company separately on [DATE]],I hereby undertake to repay any amounts paid,
advanced or reimbursed by the Company for such Expense Advances to the extent
that it is ultimately determined that I am not entitled to indemnification under
the Indemnification Agreement.


A-2
        

--------------------------------------------------------------------------------




This undertaking shall be governed by and construed in accordance with the laws
of the State of Delaware, without regard to the principles of conflicts of laws
thereof.
[SIGNATURE PAGE FOLLOWS]
 
Very truly yours,
 
________________
Name:
[Title:]



[cc: [ADD PARTY NAME AND ADDRESS AS REQUIRED]]




A-2
        